UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4654


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

NEIL CALVIN JOHNSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:07-cr-00900-RBH-1)


Submitted:    November 24, 2009            Decided:   December 18, 2009


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South   Carolina;  Aileen   P.  Clare,   Research  and   Writing
Specialist, Columbia, South Carolina, for Appellant.   Rose Mary
Sheppard Parham, Assistant United States Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Neil Calvin Johnson pled guilty to being a felon in

possession of a firearm and ammunition in violation of 18 U.S.C.

§§ 922(g), 924(e) (2006).             Johnson was sentenced to 180 months

of imprisonment.        On appeal, counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), asserting there

are no meritorious grounds for appeal, but raising the following

issues:   (1)    whether       Johnson    knowingly        and    voluntarily      pled

guilty under Fed. R. Crim. P. 11, and (2) whether his sentence

was reasonable.         Johnson has filed a pro se supplemental brief

contesting the finding in his presentence report that he was an

armed career criminal.         For the reasons that follow, we affirm.

             First, we find no plain error in the district court’s

plea hearing.         See Fed. R. Crim. P. 52(b); United States v.

General, 278 F.3d 389, 394 (4th Cir. 2002) (providing review

standard where a defendant does not move to withdraw his guilty

plea   and    later     challenges       his   Fed.    R.       Crim.   P.    11    plea

colloquy).      Second, we find no abuse of discretion in Johnson’s

sentence.     See Gall v. United States, 552 U.S. 38, 51 (2007)

(providing standard).          We note that Johnson’s 180-month sentence

is the statutory minimum sentence.                    Finally, Johnson’s claim

that he was improperly found to be an armed career criminal is

factually     inaccurate.         Johnson      had     at       least   three      prior

convictions     which    met    the   definition      of    a    violent     felony   as

                                          2
needed for the enhancement.                18 U.S.C. § 924(e)(1)(2)(B); see

generally Begay v. United States, __ U.S. __, 128 S. Ct. 1581,

1585-88 (2008) (discussing analysis of a violent felony).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      Accordingly, we affirm the judgment of the district

court.     This court requires that counsel inform his client, in

writing,    of    his    right    to    petition    the   Supreme    Court       of   the

United States for further review.                If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave

to   withdraw     from    representation.        Counsel’s    motion      must    state

that a copy thereof was served on the client.                      We dispense with

oral   argument      because      the    facts     and    legal    contentions        are

adequately       presented   in    the    materials       before    the   court       and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                           3